DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kihara (Pub. No. US 2007/0201866 A1; hereafter Kihara) in view of Furlani (U.S. Patent No. 5,619,296; hereafter Furlani) and Zahn et al. (Pub. No. US 2010/0200751 A1; hereafter Zahn).
 	Regarding claims 1-6, Kihara discloses a blade open-close device, comprising: a base having a housing space housing a lens unit (see Kihara Fig. 3C, items A and G); a cover plate covering at least part of the base and having an opening aligned with an optical axis of the lens unit (see Kihara Fig. 3C, item 1); a blade located between the base and the cover plate (see Kihara Fig. 3C, items 7-9), the blade being movable between a closing position to cover the opening and an opening position to uncover the opening (see Kihara Figs. 1 and 4, items 2a and 7-9); an actuator configured to move the blade between the opening position and the closing position (see Kihara Fig. 1, items 4-6); wherein the actuator includes a yoke being flat and U-shaped and including two arms (see Kihara Fig. 1, item 6), a coil wound around one of the two arms of the yoke (see Kihara Fig. 1, item 4), a rotor magnet rotatably located between the two arms of the yoke (see Kihara Fig. 1, item 5), and a lever connected to the rotor magnet and including a connecting part connected to the blade (see Kihara Fig. 2C, items 5a and 5b).
Kihara does not disclose a stopper movable between a lock position at which at least part of the stopper is on a path of the blade or the actuator and an unlock position at which the stopper is entirely retracted from the path at least when the blade is at the opening position or when the blade is at the closing position; and a voice coil motor configured to move the stopper at least from the lock position toward the unlock position; and further comprising: an urging member urging the stopper toward the lock position; wherein the stopper is movable between the lock position and the unlock position when the blade is at the opening position and when the blade is at the closing position; wherein the stopper is engageable with the blade or the actuator.
	Furlani discloses a stopper movable between a lock position at which at least part of the stopper is on a path of the blade or the actuator and an unlock position at which the stopper is entirely retracted from the path at least when the blade is at the opening position or when the blade is at the closing position (see Furlani Figs. 6A and 6B, item 36A-36D); and a motor configured to move the stopper at least from the lock position toward the unlock position (see Furlani Fig. 6A, item 21); and further comprising: an urging member urging the stopper toward the lock position (see Furlani Fig. 6B, items 28 and 36D, when in the closed position the stopper is biased, or urged, to the closed position due the magnet 36D and ferromagnetic plate 28); wherein the stopper is movable between the lock position and the unlock position when the blade is at the opening position and when the blade is at the closing position (see Furlani Figs. 1 and 4, stopper 7b is movable in both the open and closed configurations); wherein the stopper is engageable with the blade or the actuator (see Furlani Fig. 6B, items 1 and 36D).
	It would have been obvious to one having ordinary skill in the art at the time the inventio was filed to provide the device of Kihara with a stopper member like that in Furlani in order to enable the shutter to be maintained in an open or a closed position while the motor coil is deenergized, thereby reducing power consumption.
	Kihara in view of Furlani does not disclose that the stopper motor is a voice coil motor.
	Zahn discloses that for simple actuators, it was well known that solenoid actuators and voice coil motors are equivalents useful for the same purpose to yield predictable results (see Zahn paragraph [0020] “because a complete revolution is not needed to tilt the cover plate, any other actuator can also be used that is capable of overcoming the dead point of the pivot arm, such as a solenoid, a voice coil actuator or the like.”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the solenoid actuator of Furlani with a voice coil motor as a simple substitution of one well-known element for another to obtain predictable results (see MPEP 2143(I)(B)). 

 	Regarding claim 6, Kihara as modified discloses an electronic device (see Kihara Fig. 5A), comprising: the blade open-close device according to claim 1 (see rejection made with respect to claim 1, above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        12/15/2022